Where on the application of the administrator, commissioners were appointed to divide certain lands in kind between three heirs representing one share in the estate, and such division was effected and return made to the ordinary, the share of one of such heirs so set apart is subject to judgments against him; certainly so far as the administrator de bonis noti is concerned, who claims to protect the former administrator from the loss of overpayments made to such heir. The fact that the administrator never accepted the receipt of such heir for the land does not affect the principle.